Citation Nr: 0322704	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-08 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for ulcerative colitis.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
seizures.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic low back disorder.


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse, and a friend




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1968 through 
May 1970.  This claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied claims for service 
connection for a heart disorder and for ulcerative colitis 
and denied requests to reopen claims for service connection 
for a chronic low back disorder and for seizures.  Notice of 
those denials was issued to the veteran in August 2001.  
Following timely disagreement, the veteran perfected 
substantive appeal of those determinations in June 2002.


FINDINGS OF FACT

1.  A September 1984 Board reconsideration decision which 
denied service connection for a seizure disorder 
characterized as temporal lobe epilepsy is final.

2.  The evidence associated with the record since the 
September 1984 Board decision includes evidence which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and must 
be considered credible; this evidence, as deemed credible, 
must be considered in order to fairly decide the merits of 
this claim.

3.  An August 1983 Board decision which denied service 
connection for a low back disorder is final.

4.  The evidence associated with the record since the August 
1983 Board decision bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and must be considered credible; this 
evidence, as deemed credible, must be considered in order to 
fairly decide the merits of this claim under currently-
applicable laws and regulations.


CONCLUSIONS OF LAW

1.  Evidence received subsequent to a final September 1984 
Board reconsideration decision which denied service 
connection for a seizure disorder is new and material to 
reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2002).

2.  Evidence received subsequent to a final August 1983 Board 
decision which denied service connection for a chronic back 
disorder is new and material to reopen the claim.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted new and material 
evidence to reopen his claims for service connection for a 
seizure disorder and for a low back disorder.  He contends 
that the new evidence establishes that he incurred or 
manifested those disorders in service or within an applicable 
presumptive period.  

Duty to assist and notify

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  This law redefined the obligations 
of VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  This final rule includes amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  In the instant 
case, relative to the attempt to reopen a claim for service 
connection for a psychiatric disorder, the claim was received 
prior to August 29, 2001.  Therefore, the revised definition 
of new and material evidence does not apply.

The Board has determined, as set out below, that new and 
material evidence has been submitted to reopen the claims of 
entitlement to service connection for seizures and for a low 
back disorder.  These determinations are favorable to the 
veteran.  It would be adverse to the veteran's interests to 
remand the requests to reopen the claims for any further 
action under the VCAA.  Further discussion of VA's compliance 
with the VCAA would not contribute to a more favorable 
outcome for the veteran as to the issues addressed in this 
decision.

Analysis

The veteran's claim for service connection for chronic low 
back disorder was denied by the Board in an August 1983 Board 
decision.  The veteran's claim for service connection for 
seizures was denied by the Board in August 1983 and a 
September 1984 reconsideration decision.  These Board 
decisions are final.  

Although the veteran's claims for service connection for 
seizures and for a chronic low back disorder have been 
denied, the veteran may reopen these previously-denied 
claims, if he submits new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
The veteran contends that he has submitted such evidence, and 
the Board agrees.

New and material evidence means evidence not previously 
received which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  No 
other standard than that articulated in the regulation 
applies to the determination in this case.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

38 C.F.R. § 3.156, as in effect prior to August 2001, does 
not identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  It is reasonable to require 
evidence received since the prior final denial to "contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Id. at 1363.  When determining whether a claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

1.  Request to reopen claim for service connection for 
seizures

The evidence at the time of the 1984 Board reconsideration 
decision included service medical records, discharge 
summaries of VA hospitalizations in February 1973 and in 
March 1973, a November 1974 private medical statement from 
St. Luke's Hospital, New York, reflecting treatment from 1971 
to 1974, a January 1982 examination for Social Security 
Administration (SSA) purposes, the transcript of a personal 
hearing conducted in August 1982, an August 1982 SSA 
decision, and a July 1983 VA examination report.  

In additional, several inquiries from Members of Congress, 
including two letters from then-U.S. Senator Alan Cranston, 
were of record.  Other evidence of record at the time of the 
September 1984 reconsideration decision included the report 
of a July 1971 examination at Queens Hospital, records of May 
1971 treatment at St. Vincent's Hospital, a 1983 response 
from Queens Hospital, records of October 1971 and December 
1973 treatment at Bellevue Hospital, and a response from the 
National Personnel Records Center to the veteran's October 
1983 request for service personnel and medical records 
indicating that some available materials could not be 
released.  

After review of all these materials, the Board concluded, in 
its 1983 and September 1984 reconsideration decisions, that 
there was no objective post-service clinical evidence that 
the veteran had temporal lobe epilepsy.  Since that time, 
numerous VA and private clinical records have been associated 
with the claims files.  Some of these additional records 
include diagnosis lists reflecting that a diagnosis of 
temporal lobe epilepsy has been assigned.  Some records 
include opinions that the veteran has epilepsy, or establish 
that the veteran continues to be treated for temporal lobe 
epilepsy.  For purposes of determining whether the veteran 
has presented new and material evidence, these clinical 
opinions and records must be considered credible.  

Because the clinical evidence now reflects that the veteran 
has temporal lobe epilepsy, in contrast to lack of medical 
evidence to establish that diagnosis previously, the evidence 
is both new and material and must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
claim for service connection for a seizure disorder is 
reopened, and to this extent, the appeal is granted.  


2.  Request to reopen claim for service connection for a low 
back disorder

The evidence of record at the time of the Board's August 1983 
decision included service medical records, discharge 
summaries of VA hospitalizations in February 1973 and in 
March 1973, a November 1974 private medical statement from 
St. Luke's Hospital, New York, reflecting treatment from 1971 
to 1974, a January 1982 examination for SSA, the transcript 
of a personal hearing conducted in August 1982, a SSA 
decision dated in August 1982, and a July 1983 VA examination 
report.  Based on this evidence, the Board determined that 
there was no objective post-service clinical evidence which 
established that the veteran had a chronic low back disorder 
that could be associated with service.  

In June 1998, the veteran submitted the statement which has 
been interpreted as a request to reopen the claim for service 
connection for a back disorder.  Since the veteran submitted 
that claim, which led to this appeal, numerous VA and private 
clinical records have been associated with the claims files.  
Those clinical records include a March 1999 VA radiologic 
examination of the spine which discloses minimal degenerative 
changes of the lumbar spine.  Other private records reflect a 
diagnosis of back strain, and one private physician related 
this to a jeep accident in service.  

The new clinical evidence which reflects that the veteran has 
a chronic low back disorder must be presumed credible for 
purposes of determinations as to whether new and material 
evidence has been presented.  That being so, and with this 
additional evidence suggesting the presence of a back 
disorder linked to service, this must be considered new and 
material as to reopen the claim for service connection.  
Accordingly, to the extent the veteran's claim for service 
connection for a back disorder is reopened, the appeal is 
granted.  

Although the veteran's claims for service connection for a 
seizure disorder and low back disability are reopened, 
additional development is necessary prior to entering a final 
decision.  That necessary development is discussed in the 
Remand below.  


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for seizures, the 
appeal in this regard is granted to this extent only.

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for a chronic low 
back, the appeal in this regard is granted to this extent 
only.



REMAND

Regarding the claim for service connection for a heart 
disorder, a statement dated in May 2002, from the veteran's 
VA primary care physician was to the effect that the 
veteran's treatment for tachycardia soon after service could 
be consistent with his current diagnosis of paroxysmal atrial 
fibrillation.  Clinical records dated in 1971 reflect that 
the veteran was treated for tachycardia, but other evidence 
suggests there may be additional records of relevant 
treatment from this time period.  Attempts should be made to 
obtain this evidence.   

Concerning the ulcerative colitis claim, a March 1999 
statement from a private physician suggests that seizure 
control medication aggravates the veteran's colitis.  Under 
applicable criteria, the aggravation of one disability by 
another service connected disability could form the basis for 
a grant of service connection for the first disability.  In 
this case, the claim regarding a seizure disability is not 
final, but were it to be granted, that could have a 
significant impact on the adjudication of the ulcerative 
colitis claim.  Accordingly, a decision on the veteran's 
claim for service connection for ulcerative colitis will have 
to be deferred.  

Regarding the claims for service connection for a seizure 
disorder, and back disability, the Board observes that in a 
response from the National Personnel Records Center to a 1983 
request for records, it was implied that in addition to the 
records already associated with the claims file, further 
service records may be available.  An attempt should be made 
to obtain these, as well as the morning reports of the unit 
to which the veteran was assigned during the period between 
November 1969 to January 1970, when the veteran alleged 
treatment at the military hospital in Seoul.  

Under the circumstances, this case is remanded for the 
following:  

1.  The National Personnel Records Center 
(NPRC) or other appropriate agency should 
be contacted and asked to provide the 
available service personnel and medical 
records of the veteran, including the 
record of any judicial actions or other 
administrative actions involving him, and 
any in-patient care he received at the 
U.S. Military Hospital in Seoul, Korea 
between November 1969 and January 1970.  
Likewise, a copy of the morning reports 
of the unit to which the veteran was 
assigned for the period between November 
1969 and January 1970 should be 
requested, or at a minimum the morning 
reports for this unit should be reviewed 
and copies of any reports that reference 
the veteran for this time period should 
be obtained.  [The unit to which the 
veteran was assigned during this period 
will have to be confirmed by his 
personnel records, but it appears to be 
either Headquarters and Headquarters 
Company, or A Company, 3/23 Infantry, 2nd 
Infantry Division.]   

2.  It should be requested that St. 
Vincent's Hospital, formerly located at 
153 West 11th Street, New York, New York, 
10011, now part of Saint Vincent Catholic 
Medical Centers, St. Vincent's Hospital 
Manhattan, 170 West 12th Street, New 
York, NY 10011, 212-604-7000, search for 
records for the veteran from 1970, and 
provide copies of same.  A similar 
request should be made to, and records 
obtained from, St. Luke's Hospital Day 
Center, located in 1974 at 160 W. 100 St. 
NY, NY 10025, now apparently referred to 
as St. Luke's - Roosevelt Hospital 
Center/St. Luke's Division at 111 
Amsterdam Avenue, NY, NY 10025. 

3.  The veteran should be asked to 
identify each VA facility at which he has 
received relevant treatment since March 
1999, and records of this treatment 
should be obtained. 

4.  After development directed above has 
been conducted, the claims file should be 
forwarded to the veteran's treating 
cardiac physician for review and a more 
definitive opinion regarding whether 
tachycardia complaints in the early 
1970's represented the onset of the 
veteran's current paroxysmal atrial 
fibrillation, as this physician suggested 
in a March 2002 statement.  The physician 
should be advised that it would be 
particularly useful if the conclusion 
provided was expressed in terms of it 
being "likely," "unlikely," or "at 
least as likely as not" that the onset 
of the current paroxysmal atrial 
fibrillation occurred in May 1971 or 
prior.  The reviewer should state the 
records findings, historical evidence, 
and medical principles on which any 
opinion is based.  If the reviewer is 
unable to provide an opinion without 
resort to speculation, the reviewer 
should so state.  Likewise, if this 
physician is unavailable, the matter 
should be referred to another cardiac 
physician for the opinion requested.  

5.  The RO should then review all the 
evidence of record, conduct any 
additional development as may be 
logically indicated by this review, 
(including obtaining medical opinions 
regarding the etiology of any seizure 
disorder and/or back disorder present, 
and/or whether the treatment of one 
disability at issue aggravates another 
disability) and re-adjudicate the claims.  
If the decision as to any benefit sought 
remains adverse to the veteran, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded time for response, 
after which the case should be returned 
to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2001) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



